Citation Nr: 0716487	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-04 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to apportionment of the veteran's VA nonservice-
connected pension benefits.

REPRESENTATION

Veteran represented by:  Disabled American Veterans	


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from April 1974 to 
December 1974.  The appellant is seeking apportionment of the 
veteran's pension benefits as his spouse. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 determination by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim for apportionment of 
the veteran's pension benefits.  A notice of disagreement was 
received in June 2003, a statement of the case was issued in 
February 2004, and a substantive appeal was received in 
February 2004.  In her substantive appeal, the appellant 
requested a Board hearing at the local RO, which was 
scheduled in February 2007.  However, the appellant failed to 
appear at the hearing and has not filed a motion to 
reschedule.  


REMAND

After preliminary review of the claims file, the Board 
believes clarification and further development is necessary 
prior to appellate review. 

When the appellant first claimed entitlement to an 
apportionment of the veteran's VA pension benefits, the 
veteran contested that claim.  He also indicated that a 
divorce was eminent.  However, during the course of the 
appeal is appears that the veteran was incarcerated, and he 
then appears to have requested that an apportionment be 
awarded to the appellant.  The record now suggests that the 
veteran is no longer incarcerated, and his VA pension has 
been reinstated.  

As a consequence of the veteran's incarceration, the reason 
for the RO's denial of the appellant's apportionment claim 
changed as reflected by supplemental statements of the case.  
However, it now appears that the VA Manual M-21 provision 
cited by the RO may have been rescinded.  

Under the particular circumstances of this case, in order to 
ensure a record which accurately portrays the nature of the 
appeal, further preliminary action is appropriate. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
the appellant and request current 
information regarding marital status, and 
income and expenses.  

2.  The RO should then review the 
pertinent record and determine if an 
apportionment is warranted for any period 
of time contemplated by the appeal.  If 
the benefit remains denied, the case 
should be returned to the Board after 
compliance with contested claims 
procedures, including issuance of a 
supplemental statement of the case to 
both the appellant and the veteran.  

The appellant and the veteran have the  right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 

addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


